          Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA

JOSEPH MICHAEL ARPAIO, an individual
Fountain Hills, AZ
               Plaintiff,
v.                                                       Case No.:
JEFF ZUCKER, an individual
c/o Cable News Network
1 CNN Center                                           COMPLAINT
Atlanta, GA, 30303
And
CHRIS CUOMO, an individual
c/o Cable News Network
1 CNN Center
Atlanta, GA, 30303
And
CABLE NEWS NETWORK, a corporation
1 CNN Center
Atlanta, GA, 30303
And
KEVIN ROBILLARD, an individual
c/o Huffington Post
770 Broadway
New York, NY 10003
And
HUFFINGTON POST, a corporation
770 Broadway
New York, NY 10003
And
TESSA STUART, an individual
c/o Rolling Stone
1290 Avenue of the Americas
New York , NY 10104
And
ROLLING STONE, a corporation
1290 Avenue of the Americas
New York, NY 10104




                                       1
               Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 2 of 10




                    Defendants.




I.      INTRODUCTION

        Plaintiff Sheriff Joseph Michael Arpaio (“Plaintiff Arpaio”) brings this Complaint for

defamation and false light against Jeff Zucker (“Zucker”), Chris Cuomo (“Cuomo”), Cable News

Network (“CNN”), Kevin Robillard (“Robillard”), Huffington Post (“HuffPo”), Tessa Stuart

(“Stuart”) and Rolling Stone (“RS”).

II.     JURISDICTION AND VENUE

        1.      This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy exceeds

$75,000.

        2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claim occurred in this judicial district.

III.    PARTIES

        3.      Plaintiff Arpaio is an individual, natural person who is a citizen of the state of

Arizona.

        4.      Defendant Zucker is an individual, natural person who is, on information and

belief, a citizen of New York. Defendant Zucker is the President of CNN.

        5.      Defendant Cuomo is an individual, natural person who is, on information and

belief, a citizen of New York. Defendant Cuomo is a broadcaster for CNN.

        6.      Defendant CNN is a nationwide news publication that published, as set forth

herein, in this judicial district and with a major news bureau in this judicial district.




                                                   2
                Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 3 of 10



        7.       Defendant Robillard is an individual, natural person who is, on information and

belief, a citizen of Maryland.

        8.       Defendant HuffPo is a nationwide news publication that published, as set forth

herein, in this judicial district and with a major news bureau in this judicial district.

        9.       Defendant Stuart is an individual, natural person who is, on information and

belief, a citizen of California.

        10.      Defendant Rolling Stone is a nationwide news publication that published, as set

forth herein, in this judicial district and with a major news bureau in this judicial district.

IV.     STANDING

        11.      Plaintiff Arpaio has standing to bring this action because he has been directly

affected by the unlawful conduct complained herein. Their injuries are proximately related to

the conduct of Defendants.

V.      FACTS

                                         Background Facts

        12.      Plaintiff Arpaio is a long-time member of the law enforcement community who

served as a Washington, D.C. and Las Vegas police officer following his honorable army

discharge in 1953.

        13.      In November of 1957, Plaintiff Arpaio was appointed as a special agent with the

Federal Bureau of Narcotics, which later became part of the Drug Enforcement Agency

(“DEA”), which is headquartered in Washington, D.C.

        14.      Following his career with the DEA, Plaintiff Arpaio was elected as sheriff of

Maricopa County, Arizona in 1993. He held that position for almost 25 years or until January 1,

2017.




                                                   3
               Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 4 of 10



       15.        In January of 2018, Plaintiff Arpaio announced that he would run for U.S. Senate

in Arizona. He was defeated in the August 28, 2018 Republican primary.

       16.        Plaintiff Arpaio intends to run for U.S. Senate again in 2020 (as well as pursue

other political and governmental endeavors in this district) for the seat vacated by the late senator

John McCain, which is currently held by John Kyl, a placeholder until the 2020 special election

can take place.

                          Facts Pertaining to the Defamatory Publications

       17.        Plaintiff Arpaio has been the target of three separate defamatory publications that

falsely refer to and defamed him per se as a convicted felon. (collectively the “Defamatory

Publications”)

       18.        On or about January 10, 2018, Defendant CNN aired a feature on national

television that was broadcasted into this judicial district titled Sheriff Joe Arpaio enters Arizona

Senate race1 (the “CNN Broadcast”).

       19.        The CNN Broadcast featured Defendant Cuomo talking about Plaintiff Arpaio.

       20.        At the 3-second mark, Defendant Cuomo falsely and with reckless disregard for

the truth stated that Plaintiff Arpaio was a “convicted felon.”

       21.        Plaintiff Arpaio has never been convicted of a felony.

       22.        As of today, the CNN Broadcast is still available through Defendant CNN’s

website and no efforts have been taken by Defendant CNN, Defendant Cuomo, or Defendant

Zucker to correct this false statement.



1
 Sheriff Joe Arpaio enters Arizona Senate race, CNN, Jan. 10, 2018, available at:
https://www.cnn.com/videos/tv/2018/01/10/joe-arpaio-senate-run-intv.cnn




                                                   4
               Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 5 of 10



       23.      On or about November 5, 2018, Defendant HuffPo published an article written by

Defendant Robillard titled Kyrsten Sinema Wants You To Know She’s Not A Progressive. Exhibit

1. (the “HuffPo Article”).

       24.      In the HuffPo Article, Defendant Robillard falsely claimed and reckless disregard

for the truth that Plaintiff Arpaio had been “sent to prison for contempt of court.”

       25.      Plaintiff Arpaio has never been sent to prison for contempt of court.

       26.      As of today, the HuffPo Article is still available through Defendant HuffPo’s

website and no efforts have been taken by Defendant HuffPo or Defendant Robillard to correct

this false statement.

       27.      On November 13, 2018, Defendant Rolling Stone published an article by

Defendant Stuart titled How Trump Accidentally Helped Democrat Kyrsten Sinema Flip Jeff

Flake’s Arizona Senate Seat. Exhibit 2. (the “Rolling Stone Article”).

       28.      In the Rolling Stone Article, Defendant Stuart falsely and with reckless disregard

for the truth referred to Plaintiff Arpaio as an “ex-felon.” Plaintiff Arpaio has never been

convicted of a felony.

       29.      At a later time and date, Defendants Rolling Stone and Stuart silently changed the

contents of its article to say that “Arpaio was convicted of contempt of court, a misdemeanor, in

2017 and pardoned by Trump less than one month later.” Exhibit 3.

       30.      However, as of today, there is no indication on the Rolling Stone Article that a

mistake had previously been made in referring to Plaintiff Arpaio as an “ex-felon.”

       31.      Thus, persons who read the Rolling Stone Article when it falsely referred to

Plaintiff Arpaio as an “ex-felon” are not aware that this statement is patently false.




                                                  5
                  Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 6 of 10



          32.      Plaintiff Arpaio’s distinguished 55-year law enforcement and political career has

been severely harmed, as his reputation has been severely damaged among and with the

Republican establishment, which is centered in the District of Columbia. The false publications

alleged herein all occurred in this district and are continuing.

          33.      Plaintiff Arpaio’s chances and prospects of election to the U.S. Senate in 2020

have been severely harmed by the publication of false and fraudulent facts in the Defamatory

Article. This also harms Plaintiff financially, as his chances of obtaining funding from the

Republican establishment and donors for the 2020 election have been damaged by the

publication of false and fraudulent representations in the Defamatory Article.

          34.      Plaintiff Arpaio’s reputation has also been severely harmed in the law

enforcement community, which is centered in this judicial district, and includes the DEA, where

he served for 26 years as an agent and top official.

                                  FIRST CAUSE OF ACTION
                                       Defamation Per Se

          35.      Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Complaint with the same force and effect, as if fully set forth herein again at

length.

          36.      Defendants made and published false and defamatory statements concerning

Plaintiff Arpaio by calling, representing and publishing within this district, the nation and the

world, with malice, that Plaintiff Arpaio had been convicted of a felony.

          37.      Defendants Zucker, Cuomo, and CNN acted in concert, as Defendant Cuomo

acted at the direction of Defendant Zucker or alternatively his false statements were ratified by

Defendant Zucker, and they all are therefore jointly and severely liable as joint tortfeasors. The

statements were made by Defendant Cuomo and ratified by Defendant Zucker and then




                                                   6
               Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 7 of 10



published and/or broadcast in this district, nationwide and throughout the world by Defendant

CNN.

       38.       Defendants Robillard and HuffPo acted in concert and are therefore jointly and

severely liable as joint tortfeasors. The statements were made by Defendant Robillard and then

published and/or broadcast in this district, nationwide and throughout the world by Defendant

HuffPo.

       39.       Defendants Stuart and Rolling Stone acted in concert and are therefore jointly and

severely liable as joint tortfeasors. The statements were made by Defendant Stuart and then

published and/or broadcast in this district, nationwide and throughout the world by Defendant

Rolling Stone.

       40.       Defendants acted with actual malice insofar as they knew that the statements

made against Plaintiff Arpaio were false and/or recklessly disregarded their falsity.

       41.       Defendants’ statements are defamatory per se insofar as they falsely accuse and

with reckless disregard Plaintiff Arpaio of having been convicted of a felony.

       42.       Defendants’ statements and the publishing/broadcasting thereof were made

without any privilege.

       43.       As a direct and proximate result of Defendants and their agents’ extreme,

outrageous and malicious defamatory conduct set forth above, Plaintiff Arpaio has been the

subject of widespread ridicule and humiliation and has suffered severe loss of reputation, which

has in turn also caused him pain and financial damage.

                                SECOND CAUSE OF ACTION
                    Tortious Interference with Prospective Business Relations




                                                 7
               Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 8 of 10



       44.      Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Complaint, including with the same force and effect, as if fully set forth herein

again at length.

       45.      Plaintiff Arpaio has a prospective business relationship with the Republican

National Committee (“RNC”), and its National Republican Senate Campaign Committee

(“NRSC”) which is headquartered in Washington D.C., as well as their affiliated political action

committees and entities and persons, including donors.

       46.      The RNC and its RNCC, in conjunction with affiliated political action committees

and entities and donors routinely provide funding to Republican political candidates for their

campaigns. Plaintiff Arpaio ran for U.S. Senate in 2018 as a Republican, and intends to run again

for a U.S. Senate seat or other public office in 2020 as a Republican and ardent supporter of

President Donald J. Trump and his administration.

       47.      Defendants are aware of these prospective business relationships and thus, given

their malice and leftist enmity of Arpaio sought to destroy them with the publication of the

subject Defamatory Publications.

       48.      Defendants published the Defamatory Publications to influence the RNC, the

RNCC and affiliated political action committee and persons, and other donors, to withhold

funding for Plaintiff Arpaio’s 2020 political campaign by smearing and destroying his reputation

and standing in his law enforcement, government and political community.

       49.      Plaintiff Arpaio has been harmed as to his reputation as “America’s Toughest

Sheriff” and financially by the publication of the Defamatory Article.

                                 THIRD CAUSE OF ACTION
                                        False Light




                                                8
                Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 9 of 10



        50.      Plaintiff Arpaio repeats and re-alleges all of the previous allegations of the

entirety of this Complaint, including with the same force and effect, as if fully set forth herein

again at length.

        51.      The Defamatory Publications falsely and very publically portrayed Plaintiff

Arpaio in a negative, false light.

        52.      The Defamatory Publications contained false statements, representations, or

imputations understood to be of and concerning Plaintiff Arpaio.

        53.      The Defamatory Publications all falsely accuse Plaintiff Arpaio of having been

convicted of a felony.

        54.      These statements are misleading and false and made with a reckless disregard for

the truth.

        55.      These statements, made with malice, place Plaintiff in a false light that would be

offensive to a reasonable person.

        56.      As a direct and proximate result of Defendants and their agents’ extreme,

outrageous and malicious conduct set forth above, Plaintiff Arpaio has been the subject of

widespread ridicule and humiliation and has suffered severe loss of reputation, which has in turn

also caused him pain and financial damage.

                                     PRAYER FOR RELIEF

        W H E R E F O R E , Plaintiffs pray for relief and judgment against each Defendant, jointly

and severally, as joint tortfeasors as follows: actual, compensatory, and punitive damages in

excess of $300,500,000 USD, as well as attorneys’ fees and costs, and any other relief that this

Court may deem just and proper.

                                DEMAND FOR JURY TRIAL
        Plaintiff demands a trial by jury on all counts, as to all issues so triable.



                                                   9
         Case 1:18-cv-02894 Document 1 Filed 12/10/18 Page 10 of 10




DATED: December 10, 2018                  Respectfully submitted,


                                          /s/ Larry Klayman
                                          Larry Klayman, Esq.
                                          Chairman and General Counsel
                                          FREEDOM WATCH, INC.
                                          2020 Pennsylvania Ave NW Suite 345
                                          Washington, DC, 20006
                                          Email: leklayman@gmail.com
                                          Tel: 310-595-0800
                                          Counsel for Plaintiff




                                     10
